Order entered September 6, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-01139-CV

PS ROYAL SERVICES GROUP LP, GP ROYAL, LLC, STEPHEN F. PERKINS, AND S.
           PERKINS INVESTMENT PROPERTIES, INC., Appellants

                                               V.

                      SCOTT FISHER AND KRISTI FISHER, Appellees

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-01665-2014

                                           ORDER
        Before the Court is appellant’s September 5, 2018 motion for second extension of time to

file reply brief. We GRANT the motion and ORDER the brief received August 27, 2018 filed

as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE